Citation Nr: 1137454	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-31 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  Jurisdiction of the case has subsequently been transferred to the RO in Philadelphia, Pennsylvania.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's service-connected depressive disorder is manifested by depressed mood; sleep impairment with frequent nightmares; anxiety; anger; irritability; limited interests; lack of motivation; diminished concentration and memory; social withdrawal; difficulty tolerating crowds; intermittent passive death wishes; and intrusive thoughts and memories about the Vietnam war.  Objectively, the Veteran has generally been well groomed and appropriately dressed, fully oriented, alert, cooperative, and maintained good eye contact.  He has exhibited mostly depressed mood with congruent affect; normal speech and psychomotor activity; logical and goal-directed thought process; appropriate thought content without delusions, hallucinations, or homicidal ideation; and fair insight and judgment.



CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected depressive disorder arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also obtained a VA mental examination to determine the severity of the Veteran's depressive disorder.  38 C.F.R § 3.159(c)(4).  The Board finds that the VA examination obtained in this case was adequate as it provides sufficient detail to determine the current severity of the Veteran's service-connected depressive disorder.  The VA examination was based upon a clinical examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although VA's duty to assist includes providing the Veteran with a new examination when the available evidence is too old for an evaluation of his current condition, the Board finds that an additional VA examination is not required in this case.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  VA treatment records dated subsequent to the time of the March 2007 VA examination through July 2011 and the Veteran's testimony as to his current complaints is of record.  The Board has had the opportunity to review medical and lay evidence as to the severity of the Veteran's service-connected depressive disorder, since the time of the March 2007 VA examination.  Thus, the Board finds that in this case the available evidence of record provides sufficient information to evaluate the level of severity of this disorder.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

Historically, the RO's November 2007 rating decision granted service connection for depressive disorder and assigned a 30 percent disability rating, effective January 30, 2007, under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  Pursuant to Diagnostic Code 9434, major depressive disorder is rated 30 percent when it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks ,although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss, such as forgetting names, directions, and recent events.  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

In evaluating the evidence, the Board has noted the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, such as occasional truancy, or theft within the household, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning, such as having few friends or having conflicts with peers or co-workers.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.

A February 2007 VA psychiatry note reflects that the Veteran was seen for depressive symptoms, to include decreased sleep, anhedonia, depressed mood, anxiety, and decreased concentration.  He reported having nightmares about Vietnam but it was noted that the Veteran's psychiatric condition did not meet criteria for posttraumatic stress disorder (PTSD).  The Veteran reported a history of a suicide gesture and a subsequent psychiatric hospitalization while he was in service before he was sent to Vietnam.  On mental status examination, the Veteran was dressed appropriately and maintained good eye contact.  He exhibited normal motor function, depressed mood, restricted affect, fluent and normal speech with limited variation in tone, coherent and logical thought process, thought content with no delusions, and fair cognition, judgment, and insight.  He denied auditory or visual hallucinations, or suicidal or homicidal thoughts, intentions, or plan.  The diagnosis was major depressive disorder, and a GAF score of 60 was assigned.

In a March 2007 VA psychiatry note, the Veteran reported improved mood, continuing anhedonia, irritability, and decreased concentration.  On mental status examination, the Veteran was dressed appropriately and maintained good eye contact.  He exhibited normal motor function, euthymic mood, restricted affect, fluent and normal speech with limited variation in tone, coherent and logical thought process, thought content with no delusions, and fair cognition, judgment, and insight.  He denied auditory or visual hallucinations, or suicidal or homicidal thoughts, intentions, or plan.  The diagnosis was major depressive disorder, and a GAF score of 60 was assigned.

The Veteran was accorded a VA mental examination in March 2007.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported a history of developing anxiety as he was about to be sent to Vietnam.  He also recalled incoming attacks during his service in Vietnam, which bothered him causing him to feel anxious.  At the current examination, the Veteran reported that a few years previously, he began to feel symptoms of anxiety and depression, for which a depressive disorder was diagnosed and he was taking medication.  The Veteran reported irritability, anger, and symptoms of unhappiness which he could not explain.  He described that he was anxious to a moderate degree on a daily basis.  He also reported sleep difficulty due to dreams about his Vietnam experience; unhappy mood; reduced appetite, sexual interest, and energy; and periodic problems with memory and concentration.  Psychotic symptoms or panic attacks were not shown.  As to social relationships, the Veteran reported that he had been divorced twice, the last time being five years ago.  He currently lived with his girlfriend of four years and described this as one of the best relationships he had.  With regard to occupational history, the Veteran reported that he made a living for over 20 years as a partner in sewing and clothing manufacturing business.  When this declined, he started doing brokerage work on a full time basis.  He stated that he stopped working full time, which he associated with a move to a different part of the area.  He was now working part time as a broker out of his home but he did not do much of this work.  He mentioned that the change in his work style had been due to convenience.  He also stated that his girlfriend worked and this helped to provide support.  The Veteran performed his activities of daily living well and spent time at home doing some work.  He occasionally practiced his Jewish faith, watched television, or did other things on computer.  He reported having one friend.  

On mental status examination, the Veteran was presented himself as a casually dressed individual in need of some grooming.  He was fully oriented and spoke with normal tone and rate.  The examiner noted that the Veteran was sometimes hesitant about what he was going to say; however, the Veteran did answer more if he was re-asked.  He was coherent and made good eye contact, interacting with anxiety.  He exhibited no unusual motor activity, goal-directed thought process, and thought content, without any psychotic symptoms or suicidal or homicidal ideation.  He described his mood as depressed at times, with some anxiety, irritability, and a sense of boredom.  He showed pleasant affect with subdued quality, mild anxiety, mild depression, and grossly intact cognition with reported difficulty of memory and concentration.  The examiner found that the Veteran was capable of intact insight and judgment and competent to handle his VA benefits.  The examiner found that the Veteran's psychiatric condition met the criteria in DSM-IV for depressive disorder, not otherwise specified, as he had symptoms of depression and anxiety, without following the category of any other diagnostic category.  The examiner further noted that the effects of the Veteran's symptoms on his social, occupational, and family relationship were such that he did not describe significant occupational limitations, stating that he was working part time for convenience, working out of his home rather than an office.  However, the examiner mentioned that the Veteran showed limitations in his overall functioning with how he related to people such that these observations, combined with the degree of his symptoms, placed his overall GAF at a level of 62.  

A December 2007 VA psychiatry report noted a diagnosis of PTSD and a GAF score of 45.  The Veteran stated that he had been worse as he was very concerned about his other health condition and more depressed and irritable.  He was so upset that it was very difficult to control his depressive symptoms.  It was noted that the Veteran isolated, withdrew, and avoided people and crowds.  He could not concentrate and had trouble remembering things; he had intrusive thoughts, memories of the war, and nightmares.  On mental status examination, the Veteran was well groomed and dressed appropriately, with calm and cooperative attitude.  He was alert and fully oriented, and his eye contact was good.  He exhibited normal motor function, depressed and irritable mood, congruent affect, clear and coherent speech, organized and goal directed thought process, thought content with no preoccupations or delusions, and fair cognition, judgment, and insight.  He denied auditory or visual hallucinations, or homicidal thoughts, intentions, or plan.  He denied suicidal thoughts or plans but stated that he thought about death often.  

In a January 2011 VA psychiatry note, the Veteran stated "I have been having a lot of problems."  He indicated that his job was going to be terminated.  He stated that he was a financial advisor but he had not been able to make any money.  He reported that he continued to have nightmares about Vietnam.  He was living with his girlfriend of 7 years.  On mental status examination, the Veteran was poorly groomed and disheveled but dressed appropriately, with a calm and cooperative attitude.  He was alert and fully oriented, but his eye contact was poor.  He exhibited normal motor function, depressed mood and congruent affect, clear and coherent speech, organized and goal directed thought process, thought content with no preoccupations or delusions, and good judgment and insight.  He denied hallucinations, or suicidal or homicidal thoughts, intentions, or plan.  The diagnosis was major depressive disorder by history, and a GAF score of 55 was assigned.

A February 2011 VA psychiatry report noted diagnoses of recurrent major depressive disorder and rule out PTSD.  A GAF score of 60 was assigned.  The Veteran reported that he felt "better" since his last appointment.  He stated that he often woke up at night thinking about Vietnam and had nightmares about it.  He also stated that he became obsessed with Vietnam and war movies.  He reported startle response and constant irritability.  He stated that he often wished of death, but he felt it was a selfish act and therefore he would not do it.  On mental status examination, the Veteran was fairly well groomed and dressed appropriately, with calm and cooperative attitude.  He was alert and fully oriented, and his eye contact was good.  He exhibited normal motor function, less depressed mood with congruent affect, clear and coherent speech, organized and goal directed thought process, thought content with no preoccupations or delusions, and good judgment and insight.  He denied hallucinations, suicidal or homicidal thoughts, intentions, or plan.  

An April 2011 VA psychiatry report noted diagnoses of recurrent major depressive disorder and rule out PTSD.  A GAF score of 55 was assigned.  The Veteran stated that he continued to be depressed.  On mental status examination, the Veteran was well groomed and dressed appropriately, with cooperative attitude.  He was alert and fully oriented, and his eye contact was good.  He exhibited normal motor function, depressed and irritable mood with congruent affect, clear and coherent speech, organized and goal directed thought process, thought content with no preoccupations or delusions, and good judgment and insight.  He denied hallucinations, suicidal or homicidal thoughts, intentions, or plan.  

On his January 2008 notice of disagreement and October 2008 substantive appeal, the Veteran stated that his psychiatric condition prevented him from holding a gainful employment.  He reported sleep impairment and diminished concentration.  He also stated that he had no social relationships.

During his July 2011 hearing before the Board, the Veteran testified that he could not sustain employment and had stopped working since January 2011, due to a lack of motivation, sleep impairment, and problems with concentration and memory.  He also stated that he isolated himself although he maintained the relationship with his girlfriend and that he would be totally lost without her.  The Veteran often had a hard time getting up in the morning and neglected shaving.  The Veteran mentioned a history of a suicide attempt and the resulting psychiatric hospitalization before he was sent to Vietnam.  He also indicated that he periodically had thoughts of suicide but he did not act on such thoughts as he knew that it would be a very selfish act.  

A July 2011 VA mental health report was submitted by the Veteran along with a waiver of RO jurisdiction of the evidence.  In the report, the Veteran complained of increased sleep disturbances and nightmares.  He was currently taking medication but stated that he could not take a higher dose due to nausea and constipation.  He was currently living with his girlfriend.  On mental status examination, the Veteran was casually dressed, with cooperative attitude.  No psychomotor agitation or retardation was shown, and he was fully oriented.  The Veteran exhibited grossly intact memory, dysphoric affect, logical and goal directed thought process, no perceptual disturbances, no cognitive impairments, and intact judgment and insight.  He denied suicidal or homicidal ideation.  The diagnoses were depression disorder, rule out dysthymia, history of major depressive disorder, and sleep disturbance, and a GAF score of 65 was listed.

After reviewing the evidence of record since the initial grant of service connection effective January 30, 2007, the Board concludes that the Veteran's depressive disorder is most appropriately rated as 50 percent disabling, and no more.  The Veteran's recorded GAF scores since the initial grant of service connection have ranged from 45 to 65, with an average of GAF ratings being in the 50s.  As noted above, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning, such as having few friends or having conflicts with peers or co-workers.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

Since the initial grant of service connection, the Veteran has reported symptoms of depressed mood; sleeping impairment with frequent nightmares; anxiety; anger; irritability; limited interests; lack of motivation; diminished concentration and memory; social withdrawal; difficulty tolerating crowds; intermittent passive death wishes; and intrusive thoughts and memories about the Vietnam war.  In considering this disability as a whole, the Board concludes that the Veteran's depressive disorder is most analogous to the criteria warranting a 50 percent rating for major depressive disorder.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Accordingly, an initial disability rating of 50 percent is warranted for service-connected depressive disorder.

However, the evidence does not reflect that the Veteran's depressive disorder has been manifested by symptoms of such severity to warrant a higher disability rating in excess of 50 percent, at any time since the initial grant of service connection on January 30, 2007.  Objectively, the Veteran has generally been well groomed and appropriately dressed, fully oriented, alert, cooperative, and maintained good eye contact.  He has exhibited mostly depressed mood with congruent affect; normal speech and psychomotor activity; logical and goal-directed thought process; appropriate thought content without delusions, hallucinations, or homicidal ideation; and fair insight and judgment.  The evidence does not show the Veteran's service-connected psychiatric disorder is manifested by symptoms such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; spatial disorientation, and neglect of personal appearance and hygiene.  Although the March 2007 VA examiner stated that the Veteran was "in need of some grooming" and the January 2011 VA psychiatry report noted that he was poorly groomed and disheveled, the Board finds that this level of lack of grooming does not amount to "neglect of personal appearance and hygiene," given that the Veteran has generally been well groomed and appropriately dressed.

While the record reflects that the Veteran has had intermittent suicidal ideations and passive death wishes, during the appeal period they were transient in nature and the Veteran denied current intent or plan to carry out such suicidal thoughts.  Further, although the Veteran contends that no consideration has been given to his history of suicide gesture and a subsequent hospitalization in service before going to Vietnam, the issue currently on appeal concerns the current severity of the Veteran's psychiatric disorder.  In addition, while the Board recognizes that suicidal ideation is listed as an example of symptoms warranting a 70 percent evaluation, as discussed above, the symptoms listed in the 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Moreover, these symptoms were taken into consideration by the Board in increasing the Veteran's service-connected psychiatric disorder rating to the currently assigned 50 percent.

As for occupational and social impairment, the Veteran reported difficulty relating to others and maintaining gainful employment.  He reported that the last time he worked was in January 2011, when he was terminated from his part-time job as a financial advisor working out of his home.  He also reported that he had no social relationships and isolated himself.  However, the objective evidence of record does not show occupational and social impairment with deficiencies in most areas, or total occupational and social impairment due to depressive disorder.  Notably, the March 2007 VA examiner noted that the Veteran did not describe significant occupational limitations due to his psychiatric disability stating that he worked part time at home for convenience.  As for his social functioning, the record reflects that the Veteran has maintained a long term relationship with his current girlfriend, although his social life is limited.  He avoided crowds and wished to withdraw, but reported that he had one friend.  While the Veteran clearly exhibits social impairment, this is contemplated in the currently assigned 50 percent disability rating, which accounts for difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating requires an inability to establish and maintain effective relationships.  The evidence of record does not reflect this level of social impairment.

Overall, the objective evidence of record shows that the Veteran's level of disability to be in the moderate range for his service-connected depressive disorder.  Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial evaluation of 50 percent for his depressive disorder, since the initial grant of service connection.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected depressive disorder, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's depressive disorder has varied to such an extent that a rating greater than 50 percent would be warranted.  Thus, staged ratings are not in order, and a 50 percent rating for depressive disorder is warranted since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture was not so unusual or exceptional in nature as to render the initial 50 percent rating assigned herein inadequate.  The Veteran's depressive disorder is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's depressive disorder.  When comparing the disability picture of the Veteran's depressive disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by a 50 percent disability rating for his service-connected depressive disorder.  This includes consideration of symptoms such as flattened affect, disturbances of motivation and mood and difficult establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  A rating in excess thereof is provided for certain manifestations of the service-connected depressive disorder but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show this condition to be manifested by symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; and neglect of personal appearance and hygiene.  Id.  The criteria for a 50 percent disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent for depressive disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.


ORDER

An initial evaluation of 50 percent, and no more, for depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The evidence of record raises the issue of TDIU.  During his July 2011 hearing before the Board and through various written statements, the Veteran reported that he was unable to sustain gain employment due to his psychiatric condition.  He reported that he last worked in January 2011, when he was terminated from his part-time job as a financial advisor working out of his home.  Accordingly, the issue of TDIU is part and parcel of the determination of the initial evaluation for the Veteran's PTSD and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim for TDIU, and assist the Veteran with this claim.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of this claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must then adjudicate the issue of whether a TDIU is warranted, with consideration of 4.16(b) (2011).  If the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


